DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on February 7, 2022, claims 1-2, 4, 8-14, 17-18, and 20 have been amended, and claims 3 and 21 have been canceled.  Accordingly, claims 1-2, 4-20, and 22 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on February 7, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated November 5, 2021, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 1 is objected to because at line 8, “though” should instead read “through”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the first segment, the second segment, the fourth segment, and the fifth segment include a contact pad”.  It is unclear if each of the recited segments includes a separate contact pad or if there is at least one contact pad among the recited segments.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as requiring at least one contact pad amount the recited segments.
Claims 6-7 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0272271 to Campos et al. (hereinafter, “Campos”).
	Regarding claim 12, Campos teaches a sole structure for an article of footwear having an upper (Fig. 1; Abstract; footwear (100) having sole structure (130) and upper (120)), the sole structure comprising: a heel region (113); a forefoot region (111); a mid-foot region disposed between the heel region and the forefoot region (midfoot region (112) disposed between regions (111, 113)); and a fluid-filled chamber including a first barrier layer cooperating with a second barrier layer (forefoot component (140) is a fluid filled chamber that may be formed of upper and lower barrier layers; [0089], [0114]) to define a first segment extending along one of a medial side of the sole structure and a lateral side of the sole structure within the forefoot region (See annotated portion of Fig. 2 of Campos below; segment A extending along medial side of sole structure in forefoot region; Examiner notes that the term “segment” is very broad and merely means “one of the parts into which something is divided; a division, portion, or section”. (Defn. No. 1 of “Random House Kernerman Webster’s College Dictionary” entry via TheFreeDictionary.com)), a second segment extending from a first end of the first segment towards the other of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos below; segment B extending from first end of segment A towards lateral side of sole structure), and a third segment extending from a second end of the first segment towards the other of the medial side and the lateral side in a first direction and being divergent from the second segment in the first direction (See annotated portion of Fig. 2 of Campos below; segment C extending from second end of segment A towards lateral side of sole structure; segment C extends in a first direction , each of the first segment, the second segment, and the third segment defining a substantially tubular cross-sectional shape extending between the first barrier layer and the second barrier layer (See Figs. 5 & 7; cross section of segments are substantially tubular between first and second layers).

    PNG
    media_image1.png
    367
    446
    media_image1.png
    Greyscale

Annotated Portion of Fig. 2 of Campos
Regarding claim 13, Campos teaches wherein the fluid-filled chamber includes a fourth segment extending along the other of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos above; segment D extending along lateral side of sole structure), a fifth segment extending from a first end of the fourth segment towards the one of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos above; segment E extending from first end of segment D towards medial side , and a sixth segment extending from a second end of the fourth segment towards the one of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos above; segment F extending from second end of segment D towards medial side of sole structure), the fifth segment disposed between the second segment and the third segment (See annotated portion of Fig. 2 of Campos above; at least a portion of segment E is disposed between at least a portion of segments B and C).
Regarding claim 14, Campos teaches wherein the fluid-filled chamber includes a seventh segment extending along the one of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos above; segment G extending along medial side of sole structure), an eighth segment extending from a first end of the seventh segment towards the other of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos above; segment H extending from first end of segment G towards lateral side of sole structure), and a ninth segment extending from a second end of the seventh segment towards the other of the medial side and the lateral side (See annotated portion of Fig. 2 of Campos above; segment I extending from second end of segment G towards lateral side of sole structure).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-2 and 4-11 (claims 5-7 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Campos in view of USPN 6,253,466 to Harmon-Weiss et al. (hereinafter, “Harmon”).
	Regarding claim 1, Campos teaches a sole structure for an article of footwear having an upper (See Campos, Figs. 1 & 20; Abstract; footwear having sole structure and upper; [0130]), the sole structure comprising: a heel region; a forefoot region; a mid-foot region disposed between the heel region and the forefoot region (See Campos, Fig. 20; sole structure (2130) includes a forefoot region covered by forefoot structure (2131), a heel region covered by heel structure (2132), and a midfoot region disposed therebetween and covered by a forward portion of heel structure (2132)); and a fluid-filled chamber including a first barrier layer cooperating with a second barrier layer (heel component (2150) is a fluid filled structure that may be formed from upper and lower barrier layers; [0114], [0130]) to define a first segment extending along a medial side of the sole structure from the mid-foot region though the heel region (See annotated portion of Fig. 20 of Campos below; segment A extending along medial side of sole , a second segment extending along a lateral side of the sole structure within the heel region (See annotated portion of Fig. 20 of Campos below; segment B extending along lateral side of sole structure in heel region), a fourth segment extending continuously from a forward-most point of the first segment and a forward-most point of the second segment and directly fluidly connecting the first segment and the second segment (See annotated portion of Fig. 20 of Campos below; segment C extending between and fluidly connecting segments A and B).

    PNG
    media_image2.png
    332
    370
    media_image2.png
    Greyscale

Annotated Portion of Fig. 20 of Campos
not teach a third segment extending from one of the first segment and the second segment and terminating at a distal end intermediate the first segment and the second segment, and a web area disposed between and connecting the first segment, the second segment, and the third segment, the first barrier layer being attached to the second barrier layer within the web area.
However, Harmon, in a related cushioned footwear art, is directed to a shoe sole structure having a fluid filled cushion in a heel region of the sole, said cushion having an outer tubular portion connected via a web area to a segmented central portion for additional cushioned support (See Harmon, Figs. 1-3; Abstract).  More specifically, Harmon teaches a third segment extending from one of the first segment and the second segment and terminating at a distal end intermediate the first segment and the second segment (See annotated Figs. 2-3 of Harmon below; third segment extending between and terminating intermediate outer tubular portions), and a web area disposed between and connecting the first segment, the second segment, and the third segment, the first barrier layer being attached to the second barrier layer within the web area (See annotated Figs. 2-3 of Harmon below; central portion segments, including the third segment, extend between outer tubular portions, i.e., first and second segments, and are connected at recessed areas (30) which form a web where an upper layer is connected to a lower layer).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the heel structure of Campos to include the cushioned, segmented central portion connected via a web as disclosed by Harmon.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to 

    PNG
    media_image3.png
    304
    663
    media_image3.png
    Greyscale

Annotated Fig. 3 of Harmon

    PNG
    media_image4.png
    490
    597
    media_image4.png
    Greyscale

Annotated Fig. 2 of Harmon
claim 2, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 above) further teaches wherein a thickness of the third segment tapers continuously in a direction towards the upper from the one of the first segment and the second segment to the distal end of the third segment (See annotated Fig. 3 of Harmon above; the thickness of at least a portion of each of the central segments, including the third segment, tapers continuously in a direction towards the upper along the lower surface toward the recessed web area (30)).
Regarding claim 4, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 above) further teaches wherein the fluid-filled chamber includes a fifth segment extending around the heel region and fluidly coupled to the first segment and the second segment (See annotated portion of Fig. 20 of Campos above; segment D extends around the heel region and is fluidly coupled to segments A and B).
Regarding claim 5, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 4 above) further teaches wherein the first segment, the second segment, the fourth segment, and the fifth segment include a contact pad (See annotated Fig. 20 of Campos above; there is at least one ground-engaging lug (2135) contact pad among segments A, B, D, and the segment of the central portion, as modified).
Regarding claim 6, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 and 4-5 above) further teaches wherein the contact pad defines a ground-engaging surface of the sole structure (contact pad is a ground-engaging lug (2135)).
Regarding claim 7, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 4-6 above) further teaches wherein the web area is recessed from the ground-engaging surface (area (30), as depicted in annotated Fig. 3 of Harmon above, connecting the central portion to the outer tubular portions would be recessed from a ground-engaging surface in the modified footwear of Campos).
Regarding claim 8, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 above) further teaches wherein the fluid-filled chamber includes a fifth segment extending from the other of the first segment and the second segment and terminating at a distal end between the first segment and the second segment (See annotated Figs. 2-3 of Harmon above; fifth segment of central portion extending between and terminating intermediate outer tubular portions, i.e., first and second segments).
Regarding claim 9, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 8 above) further teaches wherein a thickness of the fifth segment tapers continuously in a direction towards the upper from the other of the first segment and the second segment to the distal end of the fifth segment (See annotated Fig. 3 of Harmon above; the thickness of at least a portion of each of the central segments, including the fifth segment, tapers continuously in a direction towards the upper along the lower surface toward the recessed web area (30)).
claim 10, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 8-9 above) further teaches wherein the third segment extends parallel to the fifth segment (See annotated Fig. 2 of Harmon above; adjacent edges of third and fifth segments extend parallel to one another).
Regarding claim 11, Campos teaches wherein the third segment and the fifth segment extend perpendicular to a longitudinal axis of the sole structure (See annotated Fig. 2 of Harmon above; orientation of segments extend perpendicular to strike path (66) which is an axis extending at least partially in a longitudinal direction of the sole structure; See Harmon, Col. 5, lines 46-48; Examiner notes that a longitudinal axis is not further defined in the claim and could, for example, be curvilinear; furthermore, if Applicant were to argue that the segments of Harmon are not perpendicular to a straight, longitudinal axis bisecting the sole lengthwise, a drawing objection would be appropriate, as segments (218p, 218q) depicted in Fig. 3 of Applicant’s application are slightly angled from such a line, and would be similarly not perpendicular; Indeed, the segments of Harmon are in agreement with Applicant’s own sole structure which does not show a bisected axis of the segments being perpendicular to a longitudinal axis).
Response to Arguments
13.	In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed February 7, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Allowable Subject Matter
14.	Claims 15-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732